The parties are directed to brief the following question:
Did the defendant, by filing an answer on the merits following the denial of his motion to dismiss, submit himself personally to the jurisdiction of the Superior Court with respect to both the original complaint and the subsequently filed supplemental complaint? See Kent, Rhode Island Practice §12.17, at 122-23 (1969).
The defendant’s brief shall be filed on or before May 6, 1977; the plaintiff’s brief shall be filed not more than 14 days after *924the filing of the defendant’s brief.
Henry H. Katz, for plaintiff.
John Gorham, for defendant.